Citation Nr: 1535290	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  09-31 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a right wrist disorder, to include as secondary to right index finger status post fracture, claimed as a right hand disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1981 to August 1984.  Records show that he may have had some Reserve duty.

This appeal to the Board of Veterans' Appeals (Board) is from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle Washington.  Jurisdiction currently resides in Los Angeles, California.

In November 2012, this matter came before the Board and was remanded for additional evidentiary development.  The case has now been returned to the Board for appellate review.

The issues of entitlement to service connection for hypertensive vascular disease, posttraumatic stress disorder, hypertension, depression, sleep apnea, left foot pain, bilateral knee pain, and entitlement to an increase rating for right index finger, status post fracture, have been raised by the record in a June 2015 application for disability benefits, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

On review of the record it does not appear that there was substantial compliance with the previous remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

Specifically, the November 2012 Board remand instructed the February 2013 VA examiner to provide a medical opinion as to whether any diagnosed right wrist disability was directly related to the Veteran's military service.  The Board notes the February 2013 VA examiner only provided an opinion as to whether the Veteran's right wrist disability was secondary to a service-connected disability.  Accordingly, this matter must be remanded for substantial compliance with the November 2012 remand directives.

Furthermore, it does not appear an attempt was made to clarify whether the Veteran had any period of Reserve duty.  An attempt should also be made on remand in order to substantially comply with the November 2012 remand directives.

Accordingly, the case is REMANDED for the following actions:

1.  Make appropriate efforts to clarify whether the Veteran has any period of Reserve duty, specifically active or inactive duty for training, and notate them in the record.  Follow proper notification procedures.  If the Veteran has documents showing such duty he should submit them to the RO.

2.  Return the claims file, to include any pertinent electronic records, to the February 2013 VA examiner, or if unavailable, another suitably qualified VA examiner, for an addendum opinion.  The examiner should review the records provided and the examination report should indicate such records were reviewed.

The examiner is asked to respond to the following: 

i)  Determine whether it is at least as likely as not (50 percent or greater possibility), the Veteran's right wrist disability is related to his military service.

ii)  Comment on whether the injury the Veteran sustained to his right hand in February 1984, resulting in a metacarpal fracture, is a contributing factor to his current right wrist disorder.

A complete rationale must be provided for any opinion and conclusion, including a discussion of the facts and medical principles involved.  If the examiner cannot respond without resorting to speculation, then an explanation should be provided.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

